Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn
Claim 1 amended
Claims 1-11 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (PG Pub 2005/0124172 A1) and in view of Lukas (PG Pub 2004/0096593 A1).
Consider Claim 1, Townsend teaches the process of forming a sealed space/air gap on a substrate (abstract). Townsend teaches the process of forming a coating film (36) of permanent dielectric layer to cover an upper surface of the substrate, having a recess filled/formed with organic film (30) of sacrificial layer (figure 5, [0059]), where the sacrificial layer is formed of organic material [0019]. Townsend teaches here in the substrate decomposing the organic film/sacrificial layer in an absent of irradiative light [0060]. Townsend teaches the decomposition process form gas that is removed by passing through the coating film/permanent dielectric layer (36) forming a sealed space (38) within the recess (figure 5, [0060]), having an organic film residue of less than 5% within the sealed space [0060]. Townsend teaches the step of burying the organic film/sacrificial polymer film (30) figure 5, where the forming the organic film (30) within recess of layer (34) of the front surface of substrate (32) in figure 4, and where the burying step include the step of forming of coating layer (38) to cover the organic film (30) in figure 5.
Townsend does not teach the use of a processing gas/oxygen after the first UV treatment and before the UV treatment.
However, Lukas is in the prior art of forming integrated circuit (abstract), teaches the process of forming composite film (100) having pore-forming material (120) (Fig. 1a, [0036]), where the pore-forming materials is made of polymer/organic material [0038]. Lukas teaches the process of treating of the composite film (100) using treatment step after the exposing step [0080], where during the treatment step an oxidizing gas, such as oxygen and/or air, is being supplied under a pressure ranging from 1 Torr to 1000 Torr [0081], where the step of treatment include UV treatment (as second UV treatment) and the step of exposure include UV as UV exposure step (as first UV treatment) [0083]. Lukas teaches the UV exposure (as first UV treatment) substantially remove the pore-forming material from the composite film forming a porous film [0038], where the pores are the sealed space. Therefore, after the first UV treatment (UV exposure step) and forming of the pores/sealed space, the treatment chamber is filled with oxidizing gas (oxygen or air) filling the pores, and then the processing of a second UV treatment (UV treatment step) for removing additional chemical materials, such as residue, from within the pores and activating the oxidizing gas for cross-linking step [0080]. Where due to reaction between oxidizing gas and the residue would be obvious, to some degree, to form the reaction product gas and then all the gases would be remove/pass through the composite film (coating film).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Townsend with Lukas to supply oxidizing gas between the thermal decomposition treatment step (heating step) and the second UV step (of Lukas), to stabilize the formed recess and remove any additional chemical species [0080].
Consider Claims 2-3, the combined Townsend (with Lukas) teaches the coating film/insulating dielectric material (36) [0034], is made from inorganic material (Townsend, [0047]), insulating dielectric material such as silicon dioxide (Townsend, [0003]).
Consider Claims 4-5 and 8-9, the combined Townsend (with Lukas) teaches the supplying of oxygen gas/air in a chamber and around the substrate, and second UV irradiation with a processing pressure ranging from 1 to 1000 torr (Lukas, [0081]), encompassing pressure ranging from 50 Torr to 750 Torr for air as processing gas. Where air have oxygen with about 21%, leading to having partial pressure ranging from 10.5 Torr to 157.5 Torr, or in Pascal value of 1.33×103 Pa to 3.99×103 Pa.
Consider Claims 6 and 10, the combined Townsend (with Lukas) teaches the irradiating using vacuum ultraviolet of 100-200 nm (Lukas, [0078]). 
Consider Claims 7 and 11, the combined Townsend (with Lukas) teaches the process of supplying oxidizing/air gas followed by second UV irradiation step under a partial pressure ranging from 1.33×103 Pa to 3.99×103 Pa (per claims 4 and 8). Therefore, the process of supplying the gas is performed under second pressure, and the process of second UV irradiation step is performed under first pressure. 
Although, the combined Townsend (with Lukas) did not explicitly state the variation between the first pressure and the second pressure, however, it would be obvious to skilled person in the art to process the step of introducing processing gas under the upper range of the pressure for example 3.99×103 Pa, to force introduce the processing gas into the air gap/sealed space, and then to process the step of second UV treatment under slightly less pressure than the second pressure (such as 1.33×103 Pa) for reducing the amount of oxidizing gas from the chamber/outside the seal space, in order to active mostly the trapped processing gas within the air gap/sealed space by activating the oxygen using the second UV irradiation to remove the additional chemical species and form cross-linking step within the air gap/sealed space, and stabilize the air gap/sealed space (Lukas, [0080]).

Response to Arguments
Applicant’s arguments, filed 09/01/2022, with respect to the rejection(s) of claim(s) 1-11 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Townsend and Lukas.

The previously applied 112a claims rejection, in light of the amended claim are now withdrawn. 

The applicant argued against the combined arts of Townsend and Lukas, on the ground that Townsend discloses that the sacrificial layer (30) is formed on the substrate but it is not buried in a recess.
However, Townsend discloses the process of burying the sacrificial layer (30) by forming the coating layer (36), where the sacrificial layer (30) was formed in a recess of layer (34) on the front surface of substrate (32), figure 4–5. 

The applicant argued against Lukas, on the ground that Lukas is silence about reaction product gas which is generated by the reaction between the process gas, and Lukas does not describe the removal of the reaction product gas.
However, Lukas disclose the process of having residual chemical material using an addition of oxidizing gas, during the UV irradiation process. Therefore, it would be obvious to skilled person in the art between the oxidizing gas and chemical residue during the UV irradiation process, that reaction product gas is formed/generated.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718